PER CURIAM.
Rubin Long appeals from an order denying his motion for postconviction relief. Appellant filed his motion pursuant to rule 3.850, Florida Rules of Criminal Procedure. The trial court’s order denying the motion was entered without an evidentiary hearing and without attachment of portions of the record showing no entitlement to relief. As it appears that appellant is no longer incarcerated on the conviction he is attacking and he raises, inter alia, imposition of an illegal sentence, we treat the motion for postconvic*68tion relief as one filed pursuant to rule 3.800(a), Florida Rules of Criminal Procedure.
Appellant’s only argument cognizable under rule 3.800 is that his written sentence varied from the sentence pronounced in open court. We reverse the order denying appellant relief from this illegal sentence and direct the trial court on remand to consider appellant’s claim of nonconformance under rule 3.800(a). See Howard v. State, 648 So.2d 1250, 1251 (Fla. 4th DCA 1995). We affirm appellant’s conviction and sentence in all other respects.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
GUNTHER, C.J., and DELL and STONE, JJ., concur.